Citation Nr: 0908289	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to 
August 1974.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for tinnitus was denied in a rating decision dated in April 
1992.  The Veteran did not fully appeal this unfavorable 
decision and it became final.

2.  Evidence associated with the claims file since the last 
final disallowance of the claim for service connection for 
tinnitus in April 1992 is both new and material evidence as 
it includes an opinion as to whether the Veteran's tinnitus 
is related to noise exposure in service, and thus, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim.

3.  The evidence of record does not support the conclusion 
that the Veteran has tinnitus that is related to service.

4.  The evidence of record does not support the conclusion 
that the Veteran has bilateral hearing loss that is related 
to service or began within a year of separation.




CONCLUSIONS OF LAW

1.  The April 1992 rating decision, which denied service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having been presented for the 
claim for service connection for tinnitus, the claim for 
service connection for tinnitus is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may bilateral sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
July 2002 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records, private treatment 
records, and service treatment records.  He underwent VA 
examinations regarding the claims on appeal but failed to 
show at a scheduled videoconference hearing with no reason 
given.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim to Reopen

The Veteran's claim for tinnitus was previously denied by the 
RO in a rating decision dated in April 1992.  As this 
decision went unappealed by the Veteran, it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  While an unappealed 
rating decision is final (See 38 U.S.C.A. § 7105), applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The claim for tinnitus was denied in April 1992 because of 
lack of showing that the condition was related to service.  
Service treatment records indicated no complaints regarding 
the Veteran's hearing or anything else to suggest onset in 
service.  In addition, no post-service treatment records 
showed that the condition had been related to service despite 
a March 1992 VA examination diagnosing the Veteran with the 
condition.

Since the last final disallowance of the Veteran's claim in 
April 1992, the Veteran has submitted lay statements 
indicating that his hearing problems began in service.  The 
Veteran also was afforded a VA examination in November 2002.  
That examiner opined as to whether the Veteran's tinnitus is 
related to noise exposure in service.  Despite the fact that 
the examiner gave a negative nexus opinion as is described in 
more detail below, that opinion still answers the question as 
to whether the Veteran's current diagnosis of tinnitus is 
related to noise exposure in service.

The VA examination opinion and lay statements submitted since 
the last final disallowance of the claim are new as they were 
not received prior to the last final disallowance.  In 
addition, they are material to the claim for service 
connection for tinnitus.  As this new evidence relates to the 
theory that the Veteran's tinnitus is related to noise 
exposure in service, it relates to an unestablished fact 
necessary to substantiate the claim and as such, is 
considered to be material.  As the Veteran has submitted 
evidence that is both new and material with regards to his 
claim for service connection for tinnitus, the claim is 
reopened.

Claims for Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Moreover, with certain enumerated disorders such 
as sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran's service treatment records show that at entry 
into service at an examination conducted in September 1971, 
he was noted to have hearing loss.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
15
LEFT
30
15
15
30
15

A preexisting injury or disease (one noted upon entrance into 
service) will be considered to have been aggravated by active 
service where there is an increase in disability during 
service.  Where the evidence shows that there was an increase 
in disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the increase 
in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  There is no aggravation of a preexisting disease or 
injury if the condition underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records further show that his 
hearing had improved by the time of the separation 
examination conducted in June 1974.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5
As the Veteran's hearing was shown to have improved rather 
than worsened during service, no aggravation is found, based 
on service records, as there was no increase in the 
disability during service.

However, to establish service connection for hearing loss 
disability, the Veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when 

*	the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or 
*	when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385.

The Veteran's hearing loss was evaluated in April and 
November 2002.  At each of those evaluations, the Veteran's 
hearing loss met the criteria of a hearing loss disability as 
per 3.385 and he was diagnosed as having tinnitus.  However, 
nothing has shown that the Veteran's hearing loss is related 
to noise exposure in service.  While the Veteran has 
submitted lay statements attesting that his hearing was 
decreased upon separation, no medical evidence of such a 
decrease has been made a part of the claims file and no 
medical opinion suggesting a decrease due to service has been 
made.  

Rather, at the November 2002 VA examination, the examiner 
based his opinion on the following (1) the separation 
examination revealed normal hearing, (2) the service 
treatment records were silent for complaints regarding 
hearing ability, and (3) the Veteran worked in construction 
after separation for many years.  The examiner concluded 
regarding the sole issue of tinnitus that with "no clear 
documentation of the Veteran's tinnitus in service," the 
issue of whether tinnitus began in service could not be 
resolved without resort to mere speculation.  

As there is no medical opinion of record suggesting a 
relation between the Veteran's current diagnosis of tinnitus 
and service, service connection for tinnitus must be denied.

Regarding the claim for hearing loss, no medical opinion 
relates the Veteran's current diagnosis to service and it is 
noted that the same underlying reasons for the negative 
opinion regarding tinnitus ((1) that because the separation 
examination revealed normal hearing, (2) the service 
treatment records were silent for complaints regarding 
hearing ability, and (3) the Veteran worked in construction 
after separation for many years) are applicable to the claim 
for hearing loss as per noise exposure in service.  As there 
is no evidence of a medical nexus opinion regarding hearing 
loss, no evidence that the condition worsened in service, and 
no evidence that the condition manifested to any compensable 
extent in the year following separation, this claim must also 
fail.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened.  To this 
extent, the appeal is granted.

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran's claim for service connection for PTSD requires 
further development before adjudication can properly take 
place.  The Veteran identified witnessing a fellow unit 
member's suicide in Germany during the fall of 1973 as a in-
service stressor.  He has been diagnosed as having PTSD and 
repeatedly states this in-service incident as a stressor upon 
mental examination.  The RO had the Defense Personnel Records 
Image Retrieval Service research any fatalities during the 
month of October 1973.  However, the months of August, 
September, and November appear to have been overlooked.  
These months must also be researched as the Veteran 
identified the incident having taken place in the fall of 
1973 and could not verify a specific month.

Accordingly, the case is REMANDED for the following action:

1.  Submit a request for the casualty 
reports for the 1st battalion 6th 
infantry brigade 1st armored mechanized 
division for the months of August, 
September, and November of 1973.  All 
responses, including negative, must be 
properly documented in the claims file.

2.  The AMC should prepare a report 
which details the nature of the 
specific stressor or stressors, if any, 
verified with the additional 
information requested in paragraph 1.

3.  If any of the claimed stressors 
were verified, the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine the 
existence and etiology of any current 
psychiatric disability, to include 
PTSD.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination and he or she 
should be provided with the report of 
verified stressors prepared by the AMC 
pursuant to paragraph 2 above.  The 
examination should include any tests 
considered necessary by the examiner.  
After fully reviewing the record and 
examining the veteran, the examiner 
should note whether the veteran 
currently has any current psychiatric 
disabilities, to include PTSD.  If so, 
for PTSD or any psychiatric disability 
diagnosed, the examiner should also 
state whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that such a 
disability began during military 
service, or is otherwise related to the 
veteran's verified in-service stressor.  
The Board notes that only those 
stressors which have been verified by 
the record are the only stressors which 
may be considered by VA in determining 
if PTSD or any other psychiatric 
disability is present.  The medical 
basis for all opinions expressed should 
also be given.

4.  Thereafter, readjudicate the claim 
on appeal and if it remains denied 
issue the Veteran a supplemental 
statement of the case and allow an 
appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


